The opinion of the court was delivered by
Collamer, J.
The statute of 1819 provides, that the selectmen, oh proper application, are to “ lay out and establish the limits and bounds” of the village. It forbids, under somewhat severe penalties, the permitting cattle, horses, geese, &tc. to run at largo within said bounds, and permits the impounding horses and cattle to enforce the penalty.
*475It is obvious chat the bounds should be definite and distinct, and the words of this statute are more explicit than those which relate to the liberties of jail yards. Much liberality has been indulged in relation to descriptions in deeds, but even there it has been considered necessary to have so much of description as that a surveyor could, with persons to identify landmarks and localities, survey out the tract of land. The words “ bounds and limits’' in the statute clearly imply that there shall be set out and described a territory, a tract, a certain superfiees with distinct boundaries; and the security of the community against penalties and forfeitures imperiously demands this. Here the description is — “ Commencing with Samuel Hall, thence to William Scales, also to include J. W. Dana, Britt and Lyford.” Whether Hall and Scales are inclusive or exclusive, is uncertain. Even if we were here to say these persons meant their houses, yet it includes no certain territory. It names some lines, which enclose nothing. No two surveyors could, by this description, survey out the same tract. This is not setting out limits and bounds as the statute, and _ the public safety, require; and if it was not binding on all persons, it was not binding on the defendant.
Judgment reversed.